Lundberg Stratton, J.,
concurring. I reluctantly concur in the decision of this court. DR 5-103(B) was quite clearly violated. Good reasons exist for the rule. However, in this case, I believe respondent’s action was only altruistic — helping a friend who suffered a serious motorcycle accident who had to undergo twenty subsequent operations. There was no financial incentive and no financial gain. But Jaks does admit that such assistance enabled him to hold out for a larger settlement, which is perhaps one of the justifications for the rule. Therefore, I reluctantly concur.